Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Claim Amendments and Applicant’s Remarks, filed 30 November 2021.
Claim Status
Claims 1-33, 35-42 are pending. Claims 41-42 are newly added.  Claim 34 is canceled. Claims 1-33, 35-42 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 02 November 2021 consisting of 9 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/664,268 (filed 04/29/2018).  The instant application has been granted the benefit date, 29 April 2018, from the application 62/664,268.  
RESPONSE TO ARGUMENTS
35 USC § 112 - Biological Deposit
Due to the cancellation of claim 34, the examiner withdraws the rejection of claim 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Aboody & Suzuki
Claims 1-9, 11-21, 29 and 40 remain rejected under 35 U.S.C. 103(a) as being patentable over Aboody et al. (US2016/0317591) in view of Suzuki et al. (US2019/0374589 with benefit of provisional application 62/488181, filed 21 April 2017) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues (in Remarks, filed 11/30/2021, page 8) that Suzuki et al. describes embodiments having two different viruses, but the instant claims do not required two viruses.  The examiner is unpersuaded by this argument.  The applicant did not explicitly state why these facts are sufficient to overcome the pending rejection.  The pending rejection describes all the limitations of the current claims.  Additionally, the examiner presented KSR rationale “A” as a motivation for combining the elements from the two prior art references. Therefore, the burden has been shifted to the applicant.  
Therefore, the examiner hereby maintains the rejection of claims 1-9, 11-21, 29 and 40 under 35 U.S.C. 103(a) as being as being patentable over Aboody et al. (US2016/0317591) in view of Suzuki et al. (US2019/0374589 with benefit of provisional application 62/488181, filed 21 April 2017).
The examiner reiterates the pending rejection:

Claim  1-9, 11-21, 29, 23, 25-28, 30-31, 33-38, and 40-42 are rejected under 35 U.S.C. 103 as being patentable over Aboody et al. (US2016/0317591) in view of Suzuki et al. (US2019/0374589 with benefit of provisional application 62/488181, filed 21 April 2017).
Aboody et al. teach, a “method of treating cancer comprising administering, to a subject, a therapeutically effective amount of a pharmaceutical composition which comprises a tropic cell that carries a modified oncolytic virus,” (claim 12) and “[t]he method of claim 12, wherein the tropic cell is a neural stem cell” (claim 15), and “[t]he method of claim 12, wherein the modified oncolytic virus is a modified conditionally replicating adenovirus (CRAd)” (claim 16).  Accordingly, combining the limitations of claim 12, 15-16 of Aboody would suggest a method of treating cancer by administering a neural stem cell that carries a CRAd.
Additionally, several dependent claims would logically follow from these teachings.  For example, instant claim 38 would be intrinsic to the teachings of Aboody’s claim 12, 15-16, since a cell that carries a modified oncolytic virus has been ”transduced” as required by instant claim 38.  Also, a neural stem cell that carries a modified CRAd (as suggested by Aboody) would be administering the NSCs and oncolytic adenovirus simultaneously, as required by instant claim 25.

both.” (claims 13-14), thereby suggesting the limitations of instant claim 30.  Paragraph [0094] of Aboody suggests various chemotherapeutic agents, including both cisplatin and Temozolomide, thereby suggesting an obviousness to substitute cisplatin for TMZ according to KSR rationale “B.”  Paragraph [0059] of Aboody et al. suggest that various cancers can be treated by their methods, including ovarian cancer and metastatic cancers, thereby suggesting the limitations of instant claims 31, 35-36, 41-42.
	Instant claim 34 is directed to the method of claim 23, wherein the neural stem cell is clonal human neural stem cell line HB1.F3.CD21.  Aboody et al. teach “In vivo delivery of the Therapeutic CRAd-s-pk7 Virus by the HB1.F3-CD carrier cell” {0240].  The instant specification does not describe the difference between HB1.F3-CD and HB1.F3-CD21. Their similar names suggest that these are similar strains with similar characteristics.  Both are cell line strains are describe within the instant specification as being suitable for the instant invention.  Based upon the state of the art, the HB1.F3.CD clone 21 does not seem to be substantially different from HB1.F3.CD (Stem Cell Reports 7:483-495(2016)).  Accordingly, the examiner suggests that a person of ordinary skill in the art would deem HB1.F3.CD to be functionally equivalent to HB1.F3.CD21.

	In one example, Aboody et al. teach that “1 x 106 NSC loaded with 1000 vp/cell…of CRAd-s-pk7” (parag. 0028).  Since this was administered once, the examiner concludes that this satisfies the requirement of instant claims 25-26 with simultaneous administration for “every day” when that is merely one day.
Regarding the limitations of claims 26-27 requiring delivery of periods of administration, Aboody writes: “A phase 1 study to determine the maximum tolerated doses of these NSCs in combination with 5-FC in recurrent high-grade glioma patients who will receive repeat cycles of study treatment is planned” (page 11, 1st full paragraph).  The examiner interprets this to mean that repeated administration of the CRAd loaded NSCs are considered a viable strategy for treating cancer.  While, This passage leaves open the particulars of how frequently and for how long the treatments would continue. The limitations of claims 26-27 are also broad and seem to encompass many options for frequency and duration of treatment.  Therefore, the examiner concludes that the applicants have not worked out a particular regime but are also restating the broad idea that repetition can be performed.  Therefore, the examiner concludes that these limitations are results effective variables and could be optimized based upon empirical data obtained by experimentation.  The examiner was unable to identify any data in the instant specification that shows repeating administration of the composition. Therefore, the examiner asserts that as many cancer treatments require multiple administrations, the limitations of claims 26-27 would be prima facie obvious in a cancer immunotherapy.

Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements CRAd-loaded neural stem cells; methods of treating cancer with CRAd-loaded NSCs) are taught by Aboody and further they are taught in various combinations and are shown to be immunogenic or used as compositions used to treat cancer.  It would be therefore predictably obvious to use a combination of these elements in a composition and method of cancer therapy.
As described above, Aboody et al. suggest CRAd loaded NSC can be administered to treat cancer. 
The while Aboody et al. teach “In some embodiments, the tropic cells carrying an oncolytic virus described above may be administered in combination with one or more additional therapeutic… therapeutic agents that may be administered in combination with the oncoviral-loaded tropic cells…therapeutic antibodies… immunomodulators…RNAi molecules such as siRNA or shRNA” (parag. 0092-0093), Aboody et al. do not specify that their oncoviral-loaded cells are administered with immune checkpoint inhibitors, such as PD-L1 antibody.

Additionally, the instant claims reciting that the immunity checkpoint inhibitors can be shRNA against PD-L1.  Suzuki et al. suggest that antagonist antibodies to PD-L1 is an inhibitor of immunity checkpoint inhibitors.  Aboody  et al. suggest NSC loaded with CRAd encoding immunomodulators such as shRNA” (parag. 0092-0093).  Therefore, it would be obvious to substitute shRNA against PD-L1 for the antagonist antibodies to PD-L1 based upon KSR rationale “B” since they would target the same pathways.  Therefore, the limitations of claims 3, 7, 9 are prima facie obvious.
Many of the claims dependent from claims 1 and 13 are duplicative of the claims dependent from claims 23 and 37. Therefore, Aboody et al. suggest those limitations.

    PNG
    media_image1.png
    160
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    683
    media_image2.png
    Greyscale

As described above, Aboody in view of Suzuki teach all the limitations of instant claims 23 and 37, namely neural stem cells, oncolytic adenovirus, and PD-L1 inhibitor.  In particular, claim 7 requires NSCs comprising an adenovirus encoding a checkpoint inhibitor.  This scope is quite similar to/overlapping the limitations of claims 23 and 37.  The examiner refers the applicant to the limitations discussed in this current rejection;  all limitations are taught by the cited art and KSR rationale “A” is sufficient to show the claims are prima facie obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Aboody to produce a composition comprising CRAd-loaded NSC and immunity checkpoint inhibitors  and method of treating cancer with this composition.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Aboody et al. and Suzuki et al. because administration of a composition, such as a CRAd loaded NSC, was performed prior to the instant application.
Therefore the composition and method as taught by Aboody et al. in view of Suzuki et al. would have been prima facie obvious over the composition and method of the instant application.

Aboody, Suzuki & Alfano
Claim  32 is rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. (US2016/0317591) in view of Suzuki et al. (US2019/0374589 with benefit of provisional application 62/488181, filed 21 April 2017) as applied to claim 23 and further  in view of Alfano et al. (Molecular Therapy: Oncolytics Vol. 6 September 2017).
As described above, Aboody et al. in view of Suzuki suggest CRAd loaded NSC can be administered to treat cancer. 
Neither Aboody et al. nor Suzuki et al. teach that the oncolytic virus can be AR2011, as recited by instant claim 32.
st full parag.).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the  AR2011 CRAd (taught by Alfano) for the generic CRAd (or CRAd-survivin-pk7) used by Aboody. 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a AR2011 CRAd (taught by Alfano) for the generic CRAd (or CRAd-survivin-pk7) used by Aboody  because Alfano et al teach the equivalency of CRAd and AR2011 and further teach that that both are useful for conditionally regulated adenovirus vectors.
Therefore the method as taught by Aboody in view of Suzuki and in view of Alfano  would have been prima facie obvious over the method of the instant application.

Aboody, Suzuki & Casey
Claim  3, 9,10, 19,  21-22, 29, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. (US2016/0317591) in view of Suzuki et al. (US2019/0374589 with benefit of provisional application 62/488181, filed 21 April 2017) as applied to claims 1, 13, 23 and 37 and further in view of Casey et al.  (Science 352.6282 (2016): 227-231).

The while Aboody et al. teach “In some embodiments, the tropic cells carrying an oncolytic virus described above may be administered in combination with one or more additional therapeutic… therapeutic agents that may be administered in combination with the oncoviral-loaded tropic cells…therapeutic antibodies… immunomodulators… RNAi molecules such as siRNA or shRNA” (parag. 0092-0093), Aboody et al. do not specify that their oncoviral-loaded cells are administered with immune checkpoint inhibitors, such as shRNA against PD-L1 and/or shRNA against CD47.
However, Casey et al. teach, “shRNA knockdown of CD47 or PD-L1 prevented the growth of MYC T-ALL cells in vivo” (page 3, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from Aboody & Suzuki & Casey to produce a composition comprising CRAd-loaded NSC and immunity checkpoint inhibitors  and method of treating cancer with this composition.  Furthermore, it would have been obvious to use the particular checkpoint inhibitors, shRNA against PD-L1 and/or shRNA against CD47.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Aboody et al. in view of Suzuki and and Casey et al. because the molecular biology techniques required to engineer a CRAd loaded NSC to express shRNA against PD-L1 and/or shRNA against CD47  were known and practiced prior to the filing of the instant application.
Therefore the composition and method as taught by Aboody et al. in view of Suzuki and in view of Casey et al. would have been prima facie obvious over the composition and method of the instant application.

Allowable Subject Matter
Claims 24 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are shown below:

    PNG
    media_image3.png
    144
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    47
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    113
    649
    media_image5.png
    Greyscale

The examiner interprets claims 24 and 39 to mean that there are at least 100 times more cells than virus particles.  This means that not every cell would contain a virus particle.  As the instant claims recite that the CRAd and NSCs can be administered simultaneously or sequentially (e.g., claim 25), the sequential administration would surely indicate that the NSCs are not infected by the adenovirus.  Therefore, the only logical interpretation of claims 24 and 39 is that at least some of the NSCs do not contain adenoviruses.  
	All of the close prior art the examiner has discovered discloses NSCs that are infected by CRAd.  The examiner has not found prior art literature that administers CRAd separately from NSCs when treating cancer.  Accordingly, the examiner concludes these claim limitations would be allowable on that basis.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633